             Case 5:20-cv-00363-JD Document 8 Filed 06/16/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

JOSHUA MOORE,                   )
                                )
               Petitioner,      )
                                )
v.                              )                        Case No. CIV-20-00363-JD
                                )
UNITED STATES ATTORNEY GENERAL, )
                                )
               Respondent.      )

                                         ORDER

       Petitioner Joshua Moore filed this action for a writ of habeas corpus under

28 U.S.C. § 2241. The Court referred this matter to United States Magistrate Judge Gary

M. Purcell for initial proceedings under 28 U.S.C. § 636(b)(1)(B). Judge Purcell screened

Mr. Moore’s petition pursuant to Rule 4 of the Rules Governing Section 2254 Cases in

the United States District Court. On April 24, 2020, Judge Purcell issued a Report and

Recommendation [Doc. No. 5] recommending that the action be dismissed without

prejudice because Mr. Moore had not exhausted his administrative remedies. Judge

Purcell advised Mr. Moore of his right to object to the Report and Recommendation.

       On May 12, 2020, Mr. Moore mailed a letter to the Court, advising that he had no

knowledge of this action and requesting that the Court “remove this entire case and any

and all documents pertaining to it from any and all systems and records.” [Doc. No. 7].

Mr. Moore states that he did not “ask for or seek any relief pertaining” to this case.

       Upon review of Mr. Moore’s letter, the Court:

       (1)     ADOPTS the Report and Recommendation [Doc. No. 5] issued by Judge
               Purcell on April 24, 2020; and
             Case 5:20-cv-00363-JD Document 8 Filed 06/16/20 Page 2 of 2




       (2)     DISMISSES Mr. Moore’s Petition for Writ of Habeas Corpus without
               prejudice.

       Although dismissal of this case without prejudice removes the case from the

Court’s open case docket,1 the Court cannot seal or completely remove the case from the

judicial record, which the Court construes Mr. Moore’s letter as additionally seeking.

While the Court is sensitive to Mr. Moore’s concern outlined in his letter postmarked

May 12, 2020, Mr. Moore’s letter stands as part of the judicial record and reflects his

position on this case. The Court does not find his concern, however, to sufficiently

outweigh the strong presumption in favor of access to judicial records that would justify

sealing. See Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007).

       IT IS SO ORDERED this 16th day of June 2020.




       1
         Black’s Law Dictionary (11th ed. 2019) defines “dismissed without prejudice” of
a case to mean “removed from the court’s docket in such a way that the plaintiff may
refile the same suit on the same claim.”

                                             2
